Citation Nr: 0432895	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for restrictive airway 
disease.

2.  Entitlement to service connection for left ankle sprain 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to November 1954.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from July 
(restrictive airway disease) and December ([left] ankle 
sprain residuals) 2002 rating actions by the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada.  

In a March 2003 Statement of Representative in Appeals Case 
(VA Form 1-646), the veteran's representative addressed the 
matter of entitlement to an increased rating for "residuals 
of ankle sprain currently evaluated as 0 percent disabling."  
The veteran has not expressed disagreement with the July 2002 
rating granting service connection for left ankle "scar," 
and assigning a 0 percent rating.  Instead, he clearly 
indicated that he was seeking service connection for left 
ankle sprain residuals (i.e., left ankle disability other 
than the scar).  See August 2002 VA Form 21-4138, letter from 
veteran received in January 2003 (after December 2002 
Decision Review Officer decision and January 2003 VA Form 9).  
Further, the veteran did not include the issue of entitlement 
to service connection for asbestosis (denied in the July 2002 
rating decision) in his January 2002 VA Form 9.  Therefore, 
the matters properly before the Board for appellate review 
are those listed on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, while there has been some effort to 
comply with the notice requirements of the VCAA, it appears 
that not all technical requirements of the Court's guidelines 
are met.  A May 2002 letter to the veteran, while not 
specifically mentioning "VCAA," informed him of the 
evidence needed to establish his claims, and of his and VA's 
respective responsibilities in claims development.  Regarding 
timing of notice, both claims were readjudicated (in July and 
December 2002) following May 2002 VCAA-type notice.  While 
the May 2002 letter advised him to respond in 60 days, it 
went on to inform him that evidence submitted within a year 
would be considered.  However, the veteran has not been 
specifically advised to submit everything he has pertinent to 
the claims.  Since the case is being remanded anyway, there 
is an opportunity to correct any notice deficiencies without 
adding further delay in processing of the appeal.

Regarding the "duty to assist," a November 1994 letter from 
the Social Security Administration (SSA) informed the veteran 
that he was entitled to monthly disability benefits beginning 
in September 1994.  Medical records considered in the 
adjudication of the SSA claim are not associated with the 
claim files, and there is no indication of an attempt to 
obtain such records.  Such records may contain information 
pertinent to the veteran's claims, and VA is obliged to 
obtain them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue a VCAA notice 
letter that is in full compliance with 
all requirements of the statutory 
provisions, implementing regulations, and 
Court decision guidelines.  In addition 
to being advised of what is needed to 
establish entitlement to the benefits 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development, the veteran should 
be specifically advised to submit 
everything he has pertinent to the 
claims.  The veteran and his 
representative should have the 
opportunity to respond.  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted for 
the record.

3.  The RO should review all evidence 
obtained pursuant to 1. and 2. above and 
arrange for any further development 
suggested by that evidence.  Then the RO 
should re-adjudicate the claims.  If 
either remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to satisfy VCAA notice 
requirements and to assist the veteran in development of his 
claims.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




